 


109 HR 1978 IH: To suspend temporarily the duty on certain acrylic fiber tow.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1978 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain acrylic fiber tow. 
 
 
1.Certain acrylic fiber tow 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.55.02 Acrylic fiber tow (polyacrylonitrile tow) consisting of 1 to 12 sub-bundles crimped together, each containing 24,000 filaments (plus or minus 0.06) and 4-8 percent water, such acrylic fiber containing a minimum of 92 percent acrylonitrile, not more than 0.1 percent zinc, and average filament denier of 1.5 decitex (plus or minus 0.08) (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
